--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Ensurge announces Preliminary Corporate Agreement with Brazilian based Gold Mine


San Francisco, CA, September 3, 2010 - /PRNewswire/ --Ensurge, Inc. announced
today of preliminary agreement with Mineracao Nova Esperanca, a Brazilian based
gold mine company.


Ensurge, Inc. is pleased to announce the completion of a Preliminary Corporate
Agreement with Mineracao Nova Esperanca (New Hope Mining Company) or NME, of
Pocone, Mato Grosso, Brazil.  Under provisions of this Agreement, Ensurge will
provide technology and the capital equipment necessary to recover gold from
tailings ponds created by NME over the past 20 years as well as recover gold
from newly created process mill tailings.  Also under terms of the Agreement,
longer term, Ensurge will undertake an overall mineral assessment of the entire
NME mining tenement, of which only about 10% has been explored to date.
 
Ensurge has previously conducted preliminary due diligence and, with the
assistance of Amazon GeoServices, a Belo Horizonte, Brazil geological and mining
engineering consulting company, completed a preliminary geological and
technology assessment.
 
Under terms of the Agreement, Ensurge will fund an Engineering Scoping Study, to
be completed by Amazon GeoServices.  Upon successful completion of this study,
Ensurge will then install the equipment recommended by the Engineering Scoping
Study with the intent of recovering gold from the existing tailings ponds as
well as newly created tailings from the existing processing mill.
 
In exchange for providing the technological assessment of the Engineering
Scoping Study and for providing 100% of the capital costs to construct the
tailings processing facility, Ensurge will receive 50% of the after tax profit
from the operation of that facility.
 
In addition, Ensurge will be obligated to make certain progress and milestone
payments some of which are dependent upon the amount of gold proven to be in the
tailings.
 
Ensurge believes that the Engineering Scoping Study will be completed in 90
days, and if the study indicates that construction of the tailings processing
facility is technologically and economically viable, construction, completion
and start-up of the tailings processing facility can be completed in an
additional 6-9 months.
 
Concerning this Agreement, Jordan Estra, President and Chief Executive Officer
of Ensurge said, “Ensurge is very excited about the opportunity to work with
Mineracao Nova Esperanca, a long established and leading gold mining company in
the Pocone region of Brazil.  Pocone anchors the southern end of the 100
kilometer long gold belt that extends northward from Pocone to Cuiaba in Mato
Grosso, Brazil.
 
This Agreement is the first, of what we expect will be many, such agreements
with gold mining companies in Brazil as we implement our strategy of providing
technology and capital to existing gold mining operations to improve and expand
their operations.  The Campos Family, multi-generational owners and operators of
MNE are leaders in their region, not only in mining of gold, but also in
community affairs.  We believe we have found the perfect partner to embark upon
our Brazilian gold strategy.”

 
 

--------------------------------------------------------------------------------

 
 
About Ensurge:  Ensurge, Inc. is a Salt Lake City based mining company focused
on development of gold mining opportunities in Brazil.  The company’s primary
focus is to bring capital and technology to existing mining operations to
recover gold from existing tailings ponds, improve recoveries of existing
milling operations and improve mining operations in exchange for an interest in
these operations.
 
About NME:  NME is a gold mining operation owned by the Campos Family of Pocone,
Mato Grosso, Brazil.  Mining operations at its Tuiuiu Mine Site have been in
progress for approximately 20 years.  Over that time period, three tailings
ponds have been created, two of which are now inactive and the third continues
to receive the new tailings discharged from the gold recovery mill on a
continuous basis.
 
Ensurge is a fully reporting company currently traded on the OTC Bulletin Board
under the symbol ESGI.
 
 
Forward Looking Statements
 
This press release contains forward-looking statements regarding the future
results and performance of Ensurge, Inc. including statements regarding revenue,
growth and market development. These forward-looking statements involve risks
and uncertainties and actual results could differ materially from those
predicted in any such forward-looking statements. Except for historical
information, all of the statements, expectations and assumptions contained in
the foregoing are forward-looking statements.  The realization of any or all of
these expectations is subject to a number of risks and uncertainties and it is
possible that the assumptions made by management may not materialize. Statements
in this press release may involve risks and uncertainties; actual results may
differ from the forward-looking statements. Sentences or phrases that use such
words as "believes," "anticipates," "plans," "may," "hopes," "can," "will,"
"expects," "is designed to," "with the intent," "potential" and others indicate
forward-looking statements, but their absence does not mean that a statement is
not forward-looking. The Company undertakes no obligation to publicly release
any revisions to forward-looking statements.
 
 
Contact:            Jordan M.
Estra                                           Tel: (561) 369-5371
 
 

--------------------------------------------------------------------------------